EXHIBIT 99.1 AMCON DISTRIBUTING COMPANY ANNOUNCES FULLY DILUTED EARNINGS PER SHARE OF $2.40 FOR THE SECOND FISCAL QUARTER ENDED MARCH 31, 2010 NEWS RELEASE Omaha, Nebraska April 19, 2010 - AMCON Distributing Company (“AMCON”) (AMEX:DIT), an Omaha, Nebraska based consumer products company is pleased to announce fully diluted earnings per common share of $2.40 per share for the second fiscal quarter ended March 31, 2010. “We were delighted with the progress our management team has made in integrating our recent acquisition in Northwest Arkansas. We continue to seek acquisitions that will expand our geographic reach and penetration,” said Christopher H. Atayan, AMCON’s Chairman and Chief Executive Officer. AMCON’s wholesale distribution business reported revenues of $221.0 million and operating income before depreciation and amortization of $3.9 million in the second fiscal quarter of 2010. AMCON’s retail health food business reported revenues of $9.5 million and operating income before depreciation of $1.2 million for the same period. Kathleen M. Evans, President of AMCON’s wholesale distribution business commented, “We had a highly successful trade show this year that highlighted our continued efforts to develop profit making opportunities for our customers. Our continued emphasis on food service products has been met with a positive reception. We were especially proud of our ability to maintain continuity of services to our customers during this very harsh winter season.” Eric Hinkefent, President of AMCON’s retail health food business commented, “We were delighted to open our new store in Tulsa at the end of the quarter.We are actively exploring opportunities to open additional stores in our existing markets as well as expanding into new markets. Conditions are challenging; however, our continued focus on providing high levels of customer service with a broad product selection at value oriented price is what consumers are seeking.” “Our business strategy is predicated on maintaining high levels of liquidity.This liquidity enables us to develop proprietary opportunities for our customers to enhance their profitability,” said Andrew C. Plummer, AMCON’s Chief Financial Officer. “We expect the various state and federal governmental authorities who regulate the tobacco industry will continue to seek tax increases in the coming quarters. Our careful working capital management is an important tool for us as we navigate these treacherous waters,” added Plummer. AMCON is a leading wholesale distributor of consumer products, including beverages, candy, tobacco, groceries, food service, frozen and chilled foods, and health and beauty care products with locations in Arkansas, Illinois, Missouri, Nebraska, North Dakota and South Dakota. Chamberlin's Natural Foods, Inc. and Health Food Associates, Inc., both wholly-owned subsidiaries of The Healthy Edge, Inc., operate health and natural product retail stores in central Florida (6), Kansas, Missouri, Nebraska and Oklahoma (5). The retail stores operate under the names Chamberlin's Market & Cafe and Akins Natural Foods Market. 1 This news release contains forward-looking statements that are subject to risks and uncertainties and which reflect management's current beliefs and estimates of future economic circumstances, industry conditions, Company performance and financial results. A number of factors could affect the future results of the Company and could cause those results to differ materially from those expressed in the Company's forward-looking statements including, without limitation, availability of sufficient cash resources to conduct its business and meet its capital expenditures needs. Moreover, past financial performance should not be considered a reliable indicator of future performance. Accordingly, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 with respect to all such forward-looking statements. Visit AMCON Distributing Company's web site at: www.amcon.com For Further Information Contact: Christopher H. Atayan AMCON Distributing Company Phone 402-331-3727 2 AMCON Distributing Company and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2010 and September 30, 2009 March 2010 September (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, less allowance for doubtful accounts of $1.1 million and $0.9 million, at March 2010 and September 2009 Inventories, net Deferred income taxes Prepaid and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets Other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Accrued wages, salaries and bonuses Income taxes payable Current maturities of credit facility Current maturities of long-term debt Total current liabilities Credit facility, less current maturities Deferred income taxes Long-term debt, less current maturities Other long-term liabilities - Series A cumulative, convertible preferred stock, $.01 par value 100,000 shares authorized and issued, liquidation preference $25.00 per share Series B cumulative, convertible preferred stock, $.01 par value 80,000 shares authorized and issued, liquidation preference $25.00 per share Shareholders' equity: Preferred stock, $0.01 par, 1,000,000 shares authorized, 180,000 shares outstanding and issued in Series A and B referred to above - - Common stock, $0.01 par value, 3,000,000 shares authorized, 575,508 shares outstanding at March 2010 and 573,232 shares outstanding at September 2009 Additional paid-in capital Retained earnings Total shareholders' equity $ $ 3 AMCON Distributing Company and Subsidiaries Condensed Consolidated Unaudited Statements of Operations for the three and six months ended March 31, 2010 and 2009 For the three months For the six months ended March ended March Sales (including excise taxes of $76.9 million and $43.3 million, and $158.4 million and $93.6 million, respectively) $ Cost of sales Gross profit Selling, general and administrative expenses Depreciation and amortization Operating income Other expense (income): Interest expense Other (income), net ) Income from continuing operations before income tax Income tax expense Income from continuing operations Loss from discontinued operations, net of income tax benefit of $0.1 million in each fiscal period - ) - ) Net income Preferred stock dividend requirements ) Net income available to common shareholders $ Basic earnings (loss) per share available to common shareholders: Continuing operations $ Discontinued operations - ) - ) Net basic earnings per share available to common shareholders $ Diluted earnings (loss) per share available to common shareholders: Continuing operations $ Discontinued operations - ) - ) Net diluted earnings per share available to common shareholders $ Weighted average shares outstanding: Basic Diluted 4 AMCON Distributing Company and Subsidiaries Condensed Consolidated Unaudited Statements of Cash Flows for the six months ended March 31, 2010 and 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Deduct: Loss from discontinued operations, net of tax - ) Income from continuing operations Adjustments to reconcile net income from continuing operations to net cash flows from operating activities: Depreciation Amortization - Gain on sale of property and equipment ) ) Stock based compensation Net excess tax (benefit) deficiency on equity-based awards ) Deferred income taxes ) ) Provision for losses on doubtful accounts Provision for losses on inventory obsolescence Changes in assets and liabilities: Accounts receivable Inventories Prepaid and other current assets ) ) Other assets ) Accounts payable ) Accrued expenses and accrued wages, salaries and bonuses ) Income tax payable ) Net cash flows from operating activities - continuing operations Net cash flows from operating activities - discontinued operations - Net cash flows from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Proceeds from sales of property and equipment Acquisition ) - Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings (payments) on bank credit agreements ) Principal payments on long-term debt ) ) Proceeds from exercise of stock options - Net excess tax benefit (deficiency) on equity-based awards ) Redemption of Series C convertible preferred stock - ) Dividends paid on preferred stock ) ) Dividends on common stock ) ) Net cash flows from financing activities ) Net change in cash ) Cash, beginning of period Cash, end of period $ $ 5 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes Supplemental disclosure of non-cash information: Equipment acquisitions classified as accounts payable - Constructive dividends on Series A, B, and C Convertible Preferred Stock - Business acquisition: Inventory - Property and equipment - Customer relationships intangible asset - Goodwill - Note payable - Contingent consideration - 6
